327 F.2d 666
SEABOARD SURETY COMPANY, Appellant,v.GEORGIA CASUALTY & SURETY COMPANY, Appellee.
No. 20598.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1964, Rehearing Denied March 24, 1964.

Sam F. Lowe, Jr., and Smith, Field, Ringel, Martin & Carr, Atlanta, Ga., for appellant.
Hugh M. Dorsey, Jr., Charles R. Adams, Jr., Atlanta, Ga.  (Hansell, Post, Brandon & Dorsey, Atlanta, Ga., of counsel) for appellee.
Before CAMERON, WISDOM, and GEWIN, Circuit Judges.
PER CURIAM.


1
In this case the plaintiff sued on a comprehensive blanket insurance policy for fraud perpetrated by certain individuals.  In an able opinion which discusses thoroughly the facts and the issues of law, Judge Lewis R. Morgan held that the misappropriation of funds and securities within the premises of a bank, which was holding the securities for the benefit of the insured, constituted a wrongful 'abstraction' within the terms of the policy.  The district court held also that the insured was not entitled to recover penalties or attorneys' fees for refusal of the insurer to pay.  There is nothing we can add to the opinion of the district court.  See 210 F.Supp. 644, 646.


2
The judgment is affirmed.